Citation Nr: 9925370	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  99-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a schedular 100 percent evaluation for 
residuals of cold injury, retroactive to January 2, 1981.  






ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION 

The veteran had active military service from July 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to a schedular 100 percent evaluation for 
residuals of cold injury, effective January 2, 1981.  

Initially, the veteran had requested a personal hearing in 
connection with this appeal before a Member of the Board in 
Washington, DC.  However, this request was subsequently 
withdrawn by the veteran in written correspondence received 
in January 1999.  


REMAND

Review of the evidentiary record indicates that in a 
September 1998 rating decision, the RO granted a 100 percent 
schedular rating for the veteran's only service-connected 
disability of residuals of cold injury, effective January 12, 
1998.  Previously, a 70 percent schedular rating had been in 
effect since July 13, 1992 and the veteran had been in 
receipt of a total rating based on individual unemployability 
due to his service-connected disability from March 31, 1997 
to January 11, 1998.  

A Board decision in August 1996 granted an effective date 
earlier than July 13, 1992, for the grant of service 
connection for thromboangiitis obliterans of the hands and 
feet.  The effective date for service connection that was 
granted was January 2, 1981. 

It is now contended, in substance, that there was clear and 
unmistakable error in the September 1998 rating action in not 
assigning a 100 percent schedular rating effective January 2, 
1981 as purportedly mandated by the Board decision in August 
1996.  In fact, it is alleged that January 2, 1981 is the 
proper effective date for the 100 percent rating as a matter 
of law because the August 1996 Board decision is binding on 
the RO.  

The issue before the Board in 1996 was not the evaluation to 
be assigned for the service-connected cold injury residuals 
but only the proper effective date for service connection, 
i.e., the proper date for the commencement of whatever level 
of disability compensation was proper.  

However, the attention of the veteran and the RO is drawn to 
the recent holding in Meeks v. West, 12 Vet. App. 352, 355 
(1999) to the effect that where an earlier effective date for 
service connection is granted, this does not require that a 
current schedular rating must be applied retroactive from the 
date of grant of an earlier effective date for service 
connection.  Rather, the ratings to be assigned during the 
period in which service connection has now been granted must 
be assigned on a facts found basis.  Rather, "an award of 
compensation [] at the level demonstrated by the evidence of 
record [boldface added], is effective" back to the grant of 
service connection to an earlier date.  Meeks v. West, 12 
Vet. App. 352, 355 (1999).  

In any event, the Board finds that the issue of clear and 
unmistakable error in the September 1998 rating decision is 
inextricably intertwined with the issue currently on appeal.  
It would, therefore, be premature and prejudicial for the 
Board to consider the issue relating to an earlier effective 
date at this time.  The United States Court of Appeals for 
Veterans Claims has held that all issues "inextricably 
intertwined" with the issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of clear 
and unmistakable error with respect to the decision of 
September 1998 is "inextricably intertwined" with the issue 
of a schedular 100 percent evaluation for residuals of a cold 
injury, retroactive to January 2, 1981, and has not been 
addressed by the RO, the case must be remanded to the RO in 
accordance with the holding in Harris, supra, for 
development.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should consider the veteran's 
claim of clear and unmistakable error in 
the September 1998 rating decision that 
granted a schedular 100 percent 
evaluation for residuals of cold injury, 
effective January 12, 1998.  If action 
taken as to that issue is adverse to the 
veteran and if he files a timely notice 
of disagreement, the RO should furnish 
him with a statement of the case 
containing the pertinent law and 
regulations and clearly setting forth the 
reasons for the decision.  If the veteran 
files a timely substantive appeal 
concerning that issue, the RO should then 
certify both issues for appellate 
consideration.  If the veteran does not 
complete a timely appeal regarding the 
issue of clear and unmistakable error, 
the RO should return the case to the 
Board for further appellate consideration 
of the issue of entitlement to a 
schedular 100 percent evaluation for 
residuals of cold injury, retroactive to 
January 2, 1981, if otherwise in order.


By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord due 
process of law.  No action is required of the veteran until 
he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


